Citation Nr: 0318448	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 2002) for the cause of the 
veteran's death, claimed to have resulted from medical 
treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.  He died in November 1997.  The appellant is 
his widow.    

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded this matter to the RO 
in February 2001 for additional development.  The case has 
now been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's death was not caused by VA medical treatment.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.358 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
appellant's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that May 2001, January 
2002, and June 2002 development letters, as well as a 
December 2002 supplemental statement of the case notified the 
appellant of the provisions of the new law, provided notice 
to her as to what evidence was necessary to substantiate her 
claim, what evidence the RO would obtain, and what she was 
required to do to assist in substantiating her claim.  
Further, the RO obtained a medical opinion, notified the 
appellant of the evidence obtained and considered in her 
claim, and provided notice explaining why the evidence was 
insufficient to grant the benefit sought on appeal.  

Thus, the record indicates that the appellant was provided 
with notice of what VA has done with regard to her claim, 
notice of what she could do to help her claim, and notice of 
the reasons for the decision made.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
of what evidence would be secured by VA and what evidence 
would be secured by the appellant is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant contends that as a result of a blood 
transfusion received at a VA medical facility, the veteran 
developed Creutzfeldt-Jakob Disease (CJD), which ultimately 
lead to his death.  In support of her contention, she has 
submitted an October 1995 letter from the Medical Director of 
the Syracuse, New York, VA Medical Center (VAMC), which 
indicates that a blood transfusion that was administered to 
the veteran at the VAMC may have presented a "small, 
theoretical risk" of transmitting CJD.  In addition to this, 
the appellant also submitted an August 1998 handwritten 
medical note from a private physician, Niles F. Greenhouse, 
M.D., which stated that the veteran died in November 1997, 
and that based on the medical records, he suffered from CJD 
prior to his demise.  

The veteran's death certificate indicates that in November 
1997, he died as a result of right pneumonia, which was due 
to or a consequence of chronic obstructive pulmonary disease 
(COPD), which was due to or a consequence of congestive heart 
failure.  There is no indication in the medical evidence of 
record, other than the notation from Dr. Greenhouse, that the 
veteran ever contracted CJD.  

VA made numerous attempts to contact Dr. Greenhouse to obtain 
any treatment records pertaining to the veteran, and to 
request that Dr. Greenhouse provide a basis for the August 
1998 medical opinion.  However, VA was not successful in its 
attempts to contact Dr. Greenhouse.  The appellant was 
informed of this situation, and in a July 2002 statement, she 
indicated, through her representative, that she had no way of 
locating Dr. Greenhouse, and that she had no other medical 
evidence to submit in support of her claim.  
 
A November 2002 VA medical opinion noted the findings shown 
on the veteran's medical records, to include his medical 
history, his cause of death, and the terminal hospital 
report, and determined that there was no evidence that the 
veteran suffered from CJD.  It was specifically noted that 
"review of [the veteran's] chart and also the status that he 
[the veteran] was in immediately prior to his death [did] not 
show any findings or symptoms consistent with Creutzfeldt-
Jakob disease . . ."  It was also noted that the veteran's 
immediate cause of death was related to his COPD/marked 
pneumonia and pulmonary failure.  The medical opinion 
indicated that the examiner did not see any evidence that 
there was any misdiagnosis or mistreatment made on the part 
of the VA.  In addition, the examiner did not see any 
evidence that the veteran ever had clinically active CJD.  
 
Under the law in effect at the time of the filing of the 
appellant's claim, entitlement to benefits under 38 U.S.C.A. 
§ 1151 may be established for the death of a veteran when it 
is shown that death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran in a 
VA facility, and the proximate cause of death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  

Based on the above-mentioned VA medical opinion, the Board 
must conclude that service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  The Board notes Dr. Greenhouse's August 1998 
statement; however, without any explanation for that finding 
or any other evidence showing that the veteran had CJD, the 
Board finds the 2002 VA medical opinion, which was based on a 
review of all of the evidence, to be more probative.  
Accordingly, the claim is denied.

In reaching the decision to deny the appellant's claim, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

